Citation Nr: 1647823	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-35 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a gynecological condition characterized by dysmenorrhea and menorrhagia, claimed as pelvic pain.

2.  Entitlement to an extraschedular evaluation for service connected right hallux valgus and degenerative arthritis of the right first metatarsophalangeal joint, status post bunionectomy, decompression of the deep peroneal nerve, and neurectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran requested a videoconference hearing before a member of the Board but withdrew her request in October 2015.

The Board remanded this case for further evidentiary development in February 2016.

In February 2016, the Board referred the matter to the VA Director, Compensation Service for consideration under 38 C.F.R. §   3.311 to determine whether extraschedular consideration was warranted.  Thereafter, the VA Director, Compensation Service denied the claim in June 2016.  The case is now returned to the Board for appellate review.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently demonstrated endometriosis began in connection with the Veteran's duties.

2.  The effects of the Veteran's service-connected right hallux valgus and degenerative arthritis of the right first metatarsophalangeal joint, status post bunionectomy, decompression of the deep peroneal nerve, and neurectomy render impractical use of the rating schedule.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for endometriosis are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for an award of an extraschedular rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b)(1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran contends that she is entitled to service connection for endometriosis.  For the following reasons, the Board finds service connection is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the facts reveals that while the Veteran was still in service, in January 2005, she underwent a diagnostic laparoscopy which revealed microscopic endometriosis.

In July 2007, she underwent a gynecological examination in which she was diagnosed with a chronic pelvic condition, characterized by severe dysmenorrhea and menorrhagia.

To date, the Veteran has not been provided with a Compensation and Pension (C&P) examination to determine if she still suffers from endometriosis or severe dysmenorrhea and menorrhagia.  However, her current medical records from the VA Medical Center document her microscopic endometriosis.

Thus, after reviewing the evidence of record, the Board finds that service connection for the Veteran's microscopic endometriosis is warranted.  To begin with, the Veteran's medical records confirm that she suffers from a current disability, microscopic endometriosis.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Lastly, the evidence demonstrates an in-service occurrence, satisfying the nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The Veteran's service treatment records clearly demonstrate that she first suffered from microscopic endometriosis while in service in January 2005.  The fact that the condition occurred in service and continued into the appeal period fulfills the nexus requirement.

Accordingly, the Veteran is entitled to service connection for endometriosis.  38 C.F.R. § 3.303(d).

Extraschedular Consideration

The Veteran contends that she is entitled to an extraschedular rating for her service-connected right hallux valgus and degenerative arthritis of the right first metatarsophalangeal joint, status post bunionectomy, decompression of the deep peroneal nerve, and neurectomy.  For the following reasons, the Board agrees.

VA will grant a rating for compensation purposes based on exceptional cases when there is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1362 (Fed. Cir. 2014), the Federal Circuit Court stated that "there is no dispute that § 3.321(b)(1) entitles a veteran to consideration for referral for extra-schedular evaluation based on an individual disability not adequately captured by the schedular evaluations."  Id.

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd. v. Brown, 9 Vet. App. 88 (1996).

The Board finds that the evidence of record supports the award of an extraschedular rating.

First, the record demonstrates that the Veteran presents an exceptional picture in which her symptoms are not covered by the Diagnostic Code.  38 C.F.R. § 3.321(b)(1).  In this case, the Veteran is rated at the highest level of compensability for her right hallux valgus condition for the entire period on appeal.  Diagnostic Code 5280 provides only for a 10 percent rating for severe unilateral hallux valgus, if equivalent to amputation of the great toe; or, due to an operation with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  Additionally, the Veteran suffered from mild incomplete paralysis of the right deep peroneal nerve, which the March 2015 examiner concluded was secondary to her hallux valgus, as well as decreased sensation to light touch in the right foot first interdigital space.  Lastly, the Veteran suffers from degenerative joint disease in the right first metatarsal phalangeal joint, also secondary to her hallux valgus.  Due to these conditions, the Veteran suffered from pain, swelling, bunions, nerve block injections, use of orthotics, inability to walk in cold weather, pain flare-ups, functional loss and impairment, and restrictions on her shoe-wear.  For all of these symptoms, the Veteran is limited to only a single 10 percent disability rating that does not encompass the totality of her symptoms.  Thus, the Board finds a 10 percent disability rating does not adequately capture all of her symptoms.

Second, the Veteran's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321(b)(1) as "governing norms" (including marked interference with employment).  In her February 2015 C&P examination, the Veteran explained that the constant and unabated pain in her foot greatly interfered with her ability to complete her duties as a nurse, as she was prevented from spending time on her feet at work.  The Veteran has submitted multiple statements to the RO reporting that her right hallux valgus causes her great pain, interferes with her ability to bear weight, and has caused her to miss a lot of work.  Thus, the Board finds the Veteran's exceptional disability picture exhibited marked interference with employment.

The Board notes that in June 2016, the VA Compensation Service determined that an extraschedular rating was not warranted.  In so finding, the decision stated that as the Veteran continued to maintain employment, marked interference with gainful employment was not shown.  However, the record demonstrates that despite the Veteran's ability to maintain employment, she suffers greatly while performing her employment duties due to her foot condition and is often completely prevented from fulfilling all of her occupational obligations.  Accordingly, VA Compensation Service is directed to assign an extraschedular rating in the first instance.  

ORDER

Service connection for endometriosis is granted.

Entitlement to an extraschedular rating for service-connected right hallux valgus and degenerative arthritis of the right first metatarsophalangeal joint, status post bunionectomy, decompression of the deep peroneal nerve, and neurectomy is granted.


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


